Citation Nr: 1706072	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-12 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for arthritis of the lumbar spine.

2.  Entitlement to a rating higher than 10 percent for post-operative residuals of a fractured right elbow.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from January 1986 to December 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the Veteran's claims was subsequently transferred to the VA RO in Atlanta, Georgia.

The Veteran requested a video conference hearing before the Board when he submitted his VA Form 9, Substantive Appeal in May 2012.  However, his hearing request was later withdrawn.


FINDING OF FACT

On January 18, 2017, the Veteran's representative notified VA, prior to the promulgation of a decision by the Board, that the Veteran desired to withdraw the issues on appeal before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issues of entitlement to a rating higher than 20 percent for a lumbar spine disability and a rating higher than 10 percent for a right elbow disability.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204 (2016). 

In the present case, the Veteran has withdrawn the issues of entitlement to a rating higher than 20 percent for a lumbar spine disability and a rating higher than 10 percent for a right elbow disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.

Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claims for entitlement to a rating higher than 20 percent for a lumbar spine disability and a rating higher than 10 percent for a right elbow disability, are dismissed.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


